Citation Nr: 1815905	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1963 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 


FINDINGS OF FACT

1. An unappealed August 2012 rating decision denied service connection for bilateral hearing loss disability. 

2. The evidence associated with the record subsequent to the August 2012 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of course, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.

3. Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In an August 2012 rating decision, the Veteran was denied entitlement to service connection for bilateral hearing loss disability on the basis that the disabilities were not caused by or incurred in active service. The Veteran did not appeal that decision.  

The pertinent evidence that has been added to the record since the August 2012 rating decision includes lay statements from the Veteran and his wife, in which it was reported that the Veteran experienced decreased hearing acuity since his active service.  

The Board finds that the additional evidence is new and material. In this regard, the evidence has not previously been considered by VA and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability. Accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is warranted.  

Service Connection for Bilateral Hearing Loss Disability 

The Veteran has asserted that he has bilateral hearing loss disability as a result of noise exposure sustained in active service.  Specifically, the Veteran has reported that he was exposed to gun fire noise in the course of his duties as a missile fire control crewman. 

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was in fact a missile fire control crewman.  Further, the Veteran's DD Form 214 shows the Veteran was awarded decorations for Marksman (Rifle M-1), Sharpshooter (Rifle M-14), and a Basic Missleman Badge.  The Board finds that the reported exposure to hazardous noise is consistent with the facts and circumstances of the Veteran's active service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Service treatment records (STRs) from January and June 1963 indicate that the Veteran was noted to have defective hearing in his right ear during active service.  However, later STRs from 1964 indicate that the Veteran had normal hearing prior to separation of active service.  Here, the Veteran asserts that his entrance examination was inaccurate, as he states he had normal hearing upon induction into active service.  The Veteran is competent to report that he first experienced symptoms of bilateral hearing loss disability in active service and that the symptoms have continued since that time. Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

The Veteran was afforded a private audiology evaluation in November 2008 showing he had bilateral hearing loss disability for VA purposes, but no nexus opinion was provided. See 38 C.F.R. § 3.385 (2017).  

In May 2012, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported the above described noise exposure.  The examiner diagnosed bilateral hearing loss disability for VA purposes. The examiner noted that the Veteran's bilateral hearing loss disability was possibly consistent with noise exposure, but ultimately opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by, or the result of an event in active service.  In this regard, the examiner noted that the Veteran had normal hearing at separation from active service.  

In November 2014, the Veteran was afforded a VA audiology evaluation.  The examiner diagnosed tinnitus and bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385 (2017). The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by, or the result of an event in active service. In this regard, the examiner noted that the Veteran had normal hearing at separation and his hearing had not undergone any significant changes while he was in active service.  The examiner also noted that the Veteran had "normal hearing sensitivity at both the entrance and separation exams."

The Board finds that the May 2012 and November 2014 VA audiology opinions are inadequate for adjudication purposes.  In this regard, the May 2012 VA examiner stated that the Veteran's bilateral hearing loss disability was possibly consistent with noise exposure, but concluded that it was not related to noise exposure during active service.  No additional rationale was provided.  The November 2014 VA examiner relied upon a normal hearing acuity examination upon entrance to service.  Additionally, the examiners did not fully consider the Veteran's lay statements regarding the onset and continuity of his symptoms. As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  As noted above, the Veteran is competent to identify reduced hearing acuity, and his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service. The Veteran has competently reported that he first experienced hearing loss while in active service and that he has continued to experience hearing loss since that time, and those statements have been found credible.  While there are negative medical opinions of record, those opinions did not consider all the pertinent facts and did not provide an adequate rationale supporting the conclusions made.  Furthermore, the Veteran has a current diagnosis of bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385 (2017).

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening the claim of entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is granted. 




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


